Mr. Justice Hutchison
delivered the opinion of the court.
*283The judgment rendered in the court below was based on an opinion filed by the trial judge which, in so far as pertinent to any question we need consider herein, reads as. follows:
“This is a revendicatory action brought by Rafael, Julia and Antonio Rivera, the last-named being represented by her father, Del-fín Rivera Meléndez. The plaintiffs seek to recover twenty cuerdas-oí land in the municipality of Corozal which is described in the complaint by boundaries. This land is composed of one parcel of eleven. cuerdas and another of nine cuerdas and the two parcels adjoin, both being recorded in the registry of property. The defendant alleges that he is in possession of only one property of twenty cuerdas in the ward Cibuco of Corozal, and according to the evidence the property is composed of the two parcels of land described in the complaint and claimed by the plaintiffs. - The evidence shows that when he purchased the property the defendant knew that it belonged to some minors and that since the year 1905 Delfín Rivera and other persons had been negotiating with the said defendant for the return of the land in litigation, informing him that the land belonged to the plaintiffs. The two parcels of land were leased by Delfín Rivera to Mateo Andreu when his children, the plaintiffs, were all minors. Rivera went to Morovis where he was sick for some time, and when he returned to the property he found Jesús Negrón in possession of it under an ownership title as shown by the oral evidence. Negrón says that he bought it from Mateo Andreu, but as it has not been shown that Delfín Rivera had sold this property to the said Andreu with proper authority, this sale can have no legal effect against the-plaintiffs and the defendant is obliged to return the property to its-owners unless he has acquired it by prescription. Jesús Negrón pleads prescription in his favor under section 1858 of the Revised Civil Code and General Judicial Order No. 82 of April 7, 1899.. According to the General Order cited and the Civil Code, Jesús--Negrón has not acquired by prescription the ownership of the property of which he is in possession because, as we have held, he had knowledge before the expiration of the period fixed for prescription that the property belonged to the plaintiffs * * *. On page 834 of volume 12 of his commentaries on the Civil Codé, Manresa says; that a possessor in good faith ceases to be such from the moment when he has knowledge that the realty • acquired by him belongs to-another owner distinct from his vendor. Of course, good faith is; *284presumed; but it being tbe case of a presumption juris tantum which may be refuted, and in this case it was done satisfactorily, we understand that the defendant is bound to return the property to the plaintiffs who are the only lawful owners thereof.”
Error is assigned as follows:
“ (ft) The District Court of San Juan, Section 1, committed error in weighing the evidence in holding that the plaintiffs identified the property sought to be recovered.
“(b) The District Court of San Juan, Section 1, committed error in holding that the defendant-appellant, Jesús Negrón, was a possessor in bad faith and that, consequently he could not. plead that the action brought by the plaintiffs -had prescribed. ’ ’
An extended analysis of all the evidence in order to show that neither contention can be sustained would serve no useful purpose. We have carefully examined the record and find no such manifest error as to require a reversal.
The judgment appealed from must be

Affirmed.

Chief Justice Hernández and Justices Wolf, del Toro and Aldrey concurred.